Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
With regard to Park, applicant argues that Park fails to teach collecting temperatures in response to the claimed first task.  Examiner agrees that Park alone doesn’t teach this feature, but believes Park in view of Kim does.  Examiner first notes paragraphs 55-57, 62 and 76 of Park, which collectively disclose a temperature check occurring in response to the user’s use of a first task, which can be an application running along with other applications.  Kim is cited for explicitly teaching that the temperature check can occur in direct response to the initiation of an application.  While this feature is arguably disclosed by Park implicitly (an application must be initiated at 
As to the other arguments, they pertain to amended features that are address by the new rejections of Park in view of Kim provided below.  While Park does teach controlling power using different operating frequencies, Park makes clear that based on a temperature threshold, low priority applications may be executed, restricted or terminated (see paragraphs 55 and 78-84).  And the temperature threshold is set such that a current state is maintained (~i.e. current applications executed) if the temperature if below the threshold, and not maintained (~lower priority applications restricted/terminated) when it is equal to or greater than the threshold.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0027115 (Park et al.) in view of US 2015/0005980 (Kim et al.).
As  to claims 1 and 11, Park teaches a terminal (see figure 1), comprising: a memory configured to store instructions (150, fig 1): a processor coupled to the memory and configured to execute the instructions (160, fig 1), which cause the processor to be configured to: 
receive an instruction for triggering execution of a first task (see paragraphs 55-57, 62 and 76, preset schedule or user input for a user function will result in power being needed.  User functions may include the use of applications); 
receiving, by the terminal, an instruction for triggering execution of a second task, wherein the second task comprises at least one of downloading a second application, updating the second application on the terminal, installing the second application, starting the second application on the terminal, or starting a second background process (see paragraphs 55-57, 62 and 76, preset schedule or user input for a user function will result in power being needed. A 2nd application may already be running [which was started earlier on] when a 1st application is itself initiated);
obtain a current temperature of the terminal in response to receiving the instruction for triggering executing of the first task (in response to power being needed for user function, temperature checked, see paragraphs 55 and 77 and figures 5 and 6); and 
in response to receiving the instruction for triggering executing of the first task and the second task and obtaining the current temperature of the terminal, control an execution manner of the first task based on the current temperature to control a temperature of the terminal (depending on detected temperature, preset temperature thresholds, and application/function priorities, applications/function may be executed, restricted or terminated, see paragraphs 55 and 78-84), wherein to control the execution manner of the first task, the instructions further cause the processor to be configured to::
execute the first task and the second task in response to the current temperature being lower than a first temperature; or suspend the first task and execute the second task in response to the current temperature being higher than or equal to the first temperature (depending on detected temperature, preset temperature thresholds, and application/function priorities, active applications/function may be executed, restricted or terminated, see paragraphs 55 and 78-84. If temperature is below a threshold, a 1st and 2nd application may both run, if temperature equal or greater than threshold, a lower priority application [~1st application] may be restricted/terminated.  Note that the “or” only requires one condition be anticipated).  
What is specifically lacking from Park is wherein the first task comprises downloading an application, updating the application on the terminal, installing the application, starting the application on the terminal, or starting a background process.
In analogous art, Kim teaches initiating a temperature reading on a mobile device in response to the initiation of an application (see Kim paragraph 50).
It would have been obvious to one of ordinary skill to apply this teaching of Kim into Park so as to provide optimal temperature control when an application is first started.
As to claims 22 and 23, Park further teaches wherein the first task comprises running a process (see paragraphs 55-57, 62 and 76, preset schedule or user input for a user function will result in power being needed for something such as an application).
As to claims 24 and 29, Park in view of Kim further teach wherein, before the first task is suspended, the instructions further cause the processor to be configured to display a first alert information on a screen of the terminal, wherein the first alert information is used to indicate the current temperature is high (Note that claims 1 and 11 require only one of the execution or suspension steps/processes be performed. Park in view of Kim teach both, meaning that Park in view of Kim teaches the subject matter of claims 24 and 29).
As to claims 25 and 30, Park in view of Kim further teach wherein the first alert information comprises a selection of executing the first task or not (Note that claims 1 and 11 require only one of the execution or suspension steps/processes be performed. Park in view of Kim teach both, meaning that Park in view of Kim teaches the subject matter of claims 25 and 30).
As to claims 26 and 31, Park in view of Kim further teach wherein, before the second task is executed, the instructions further cause the processor to be configured to display a second alert information on the screen of the terminal, wherein the second alert information is used to indicate the current temperature is high (Note that claims 1 and 11 require only one of the execution or suspension steps/processes be performed. Park in view of Kim teach both, meaning that Park in view of Kim teaches the subject matter of claims 26 and 31).
As to claims 27 and 32, Park in view of Kim further teach wherein the second alert information comprises a selection of executing the second task or not (Note that claims 1 and 11 require only one of the execution or suspension steps/processes be performed. Park in view of Kim teach both, meaning that Park in view of Kim teaches the subject matter of claims 27 and 32).
As to claims 28 and 33, Park in view of Kim further teach wherein the method further comprises stop displaying, by the terminal, the second alert information after reaching a preset time (Note that claims 1 and 11 require only one of the execution or suspension steps/processes be performed. Park in view of Kim teach both, meaning that Park in view of Kim teaches the subject matter of claims 28 and 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641